         Case 4:18-cr-06044-EFS    ECF No. 550   filed 05/10/21   PageID.4134 Page 1 of 6



                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
1                                                                   EASTERN DISTRICT OF WASHINGTON




2                                                                   May 10, 2021
                                                                         SEAN F. MCAVOY, CLERK

3
                            UNITED STATES DISTRICT COURT
4                          EASTERN DISTRICT OF WASHINGTON

5
     UNITED STATES OF AMERICA,                    No.   4:18-CR-6044-EFS-1
6
                                  Plaintiff,
7                                                 ORDER GRANTING THE UNITED
                    v.                            STATES’ MOTION TO
8                                                 RECONSIDER NOTICE OF
     JANET ARNOLD,                                THREAT EVIDENCE AS
9                                                 CONSCIOUSNESS OF GUILT
                                  Defendant.
10

11
             The United States asks the Court to reconsider whether a text message may
12
     be admitted at trial as consciousness-of-guilt evidence.1 Defendant Janet Arnold
13
     opposes the motion, arguing reconsideration is not appropriate and that the United
14
     States fails to lay the proper foundation for the text message. After review, the
15
     Court tentatively rules the United States may admit the text message at trial.
16
     A.      Background
17
             The United States previously filed a notice seeking to introduce the following
18
     “threat” text message at trial as consciousness-of-guilt evidence:2
19

20

21   1   ECF No. 497. See also ECF No. 401 (Court’s June 11, 2020 Order).
22   2   ECF No. 497, Ex. 2.




                                                                         Order— Page 1 of 6
         Case 4:18-cr-06044-EFS   ECF No. 550    filed 05/10/21   PageID.4135 Page 2 of 6




1

2

3

4

5

6

7

8

9

10

11   Codefendant Lisa Cooper will purportedly testify that she received this text

12   message from the cellphone of Ted Nobles, who is Defendant Arnold’s husband, on

13   May 3, 2017, after the DEA searched Defendant Arnold’s medical clinic earlier that

14   day. Codefendant Cooper will purportedly testify that she understood the text

15   message was sent by Defendant Arnold, who sometimes used her husband’s phone.

16           In June 2020, the Court ruled that the text reflected sufficient threatening

17   intent in order to permit the jury to consider the text as consciousness-of-guilt, but

18   that the United States had provided inadequate foundation to establish that the

19   text was sent by Defendant or at Defendant’s request.3 The Court indicated it

20   would reconsider the admissibility of the text, with a limiting instruction, as

21

22   3   ECF No. 401 at 8-9.




                                                                       Order— Page 2 of 6
         Case 4:18-cr-06044-EFS    ECF No. 550    filed 05/10/21   PageID.4136 Page 3 of 6




1    evidence relating to consciousness-of-guilt if the United States admitted telephone

2    records establishing that the text was sent by Defendant’s husband’s phone and

3    testimony was offered that Defendant used her husband’s phone.

4    B.       Reconsideration

5             Defendant argues reconsideration of the Court’s earlier ruling disallowing

6    the United States’ use of the at-issue text message at trial is procedurally

7    inappropriate because the United States should have presented the telephone

8    information that is now before the Court when the United States filed its initial

9    notice/motion. When the Court issued its prior ruling, the Court permitted the

10   United States to seek reconsideration of the denial ruling if/when pertinent

11   telephone records were obtained.4 Reconsideration is appropriate.

12   C.       “Threat” Text Message

13            The United States now asks the Court to reconsider its no-foundation ruling.

14   The United States presents the following evidence:5

15                  Defendant Arnold’s cellphone and Codefendant Danielle Mata’s

16                   cellphone were seized on May 3, 2017, when Defendant Arnold’s

17                   medical clinic was searched pursuant to a warrant.

18                  The screenshot of the at-issue text from contact T. N. on a cellphone,

19                   held in the name of Cecilia Cooper, used by Codefendant Cooper.

20

21   4   ECF No. 401 at 9-10.
22   5   ECF Nos. 487, 500, & 502.




                                                                        Order— Page 3 of 6
         Case 4:18-cr-06044-EFS    ECF No. 550   filed 05/10/21   PageID.4137 Page 4 of 6




1                   AT&T telephone records indicate three voice calls between Ted

2                    Noble’s cellphone, 509-xxx-9456,6 and the cellphone used by

3                    Codefendant Cooper, 509-xxx-9664, on May 4, 2017 (the day after the

4                    search warrant was executed), one of which went to voice mail.

5                   AT&T telephone records indicate there were 11 text messages

6                    between these two cellphones on May 8, 2017, 10 text messages on

7                    May 21, 2017, and 34 text messages on June 7, 2017.

8                   After June 7, 2017, there were no more contacts between these two

9                    cellphones through July 31, 2017.

10                  Text messages obtained from Codefendant Danielle Mata’s cellphone

11                   indicate that Defendant Arnold used Mr. Noble’s cellphone to

12                   communicate with Codefendant Mata from about February 2016 to

13                   April 2017.

14   Per the United States, Codefendant Cooper will testify that she received the at-

15   issue text message from Ted Nobles’ cell phone on May 3, 2017, after the search

16   warrant was executed. Codefendant Cooper will also testify that she understood

17   the text message was written and sent by Defendant Arnold, and that she took a

18   screenshot of the text message and provided the screenshot to the United States.

19            Based on the submitted evidence and proffered testimony, the Court

20   tentatively finds the United States has/will lay a sufficient foundation to admit a

21

22   6   ECF No. 502, Ex. 3.




                                                                       Order— Page 4 of 6
         Case 4:18-cr-06044-EFS    ECF No. 550   filed 05/10/21   PageID.4138 Page 5 of 6




1    redacted version of the screenshot of the text message at trial as evidence of

2    Defendant’s consciousness-of-guilt.7 The provided cell data sufficiently establishes

3    that Defendant Arnold used her husband’s cell phone to text others.

4             However, Defendant accurately highlights that the screenshot of the text-

5    message does not include the date (and possibly the time) the text message was

6    sent to Codefendant Cooper. The United States must present testimony or other

7    evidence that the text message was sent after law enforcement began the search of

8    the medical office on May 3, 2007. Moreover, due to the prejudicial nature of this

9    evidence, before the United States refers to or admits this evidence, the United

10   States must present testimony from Codefendant Cooper as to why she believed

11

12

13   7   United States v. Begay, 673 F.3d 1038, 1046 (9th Cir. 2011) (admitting
14
     defendant’s comment to a witness to keep quiet and watch himself and a comment
15
     to another witness to blame the murders on other people); Ortiz-Sandoval v.
16
     Gomez, 81 F.3d 891, 897-88 (9th Cir. 1996) (recognizing that threats are admissible
17
     as relevant to consciousness of guilt); United States v. Meling, 47 F.3d 1546, 1557
18
     (9th Cir. 1995) (recognizing evidence of an attempt to intimidate a witness is
19
     “second only to a confession in terms of probative value” regarding consciousness of
20
     guilt); United States v. Mercado-Cuen, 552 Fed Appx. 675 (9th Cir. 2014) (holding
21
     that district court did not error by admitting testimony that defendant encouraged
22
     or approved a threat against a government witness).




                                                                       Order— Page 5 of 6
      Case 4:18-cr-06044-EFS       ECF No. 550   filed 05/10/21   PageID.4139 Page 6 of 6




1    the text message was sent by Defendant Arnold and why she considered it a threat

2    related to the alleged criminal conduct in this case.

3          Defendant is free to challenge the admission of the text message at trial,

4    including challenging its foundation and “threatening” nature. For instance, as

5    defense counsel deems appropriate, Defendant may cross-examine Codefendant

6    Cooper as to this text message, offer testimony from Mr. Nobles or herself, and/or

7    present contrary cell data.

8          In addition, the screenshot must be redacted to remove the upper portion

9    identifying the “Important” folder and the language “Janet Arnold threat.” The

10   parties must propose a limiting instruction by the September 2, 2021

11   supplemental proposed jury instruction deadline.

12   D.    Conclusion

13         For the above-given reasons, IT IS HEREBY ORDERED: The United

14   States’ Motion to Reconsider Notice of Intent to Introduce Threat Evidence as

15   Consciousness of Guilt, ECF No. 497, is tentatively GRANTED.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel.

18         DATED this      10th       day of May 2021.

19
                                   s/Edward F. Shea
20                                    EDWARD F. SHEA
                              Senior United States District Judge
21

22




                                                                       Order— Page 6 of 6
